Citation Nr: 1123804	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  07-34 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan



THE ISSUE

Entitlement to a disability rating in excess of 30 percent for a service-connected psychiatric disorder, to include psychoneurosis and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel





INTRODUCTION

The Veteran served on active duty from March 1951 to December 1952.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision that granted service connection for PTSD and assigned it a 30 percent rating.  As service connection has also been established for psychoneurosis, the Board has recharacterized the Veteran's claim more generally as entitlement to an increased evaluation for his service-connected psychiatric disorders, to include both psychoneurosis and PTSD.

In February 2009, the Board issued a decision denying the Veteran's claim for an increased rating.  The Veteran perfected an appeal of this denial to the United States Court of Appeals for Veterans Claims (Court).  In April 2010, the Court endorsed a joint motion for remand and issued an Order vacating the February 2009 Board decision and remanding this claim for compliance with the instructions in the joint motion.  

The Board issued a remand for further evidentiary development in August 2010.  Such development having been accomplished, the matter is once again before the Board for appellate review.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action on his part is required.





REMAND

In the prior remand, the Board requested a VA examination for purposes of compensation to ascertain the Veteran's current level of impairment related to his service-connected psychiatric disability.  The report of this examination is of record.  The AMC reviewed the report and determined that it does not support an increased rating.  A supplemental statement of the case was issued in April 2011.  

In response to the supplemental statement of the case, the Veteran's wife wrote an impassioned statement in which she argued that the Veteran's level of impairment is much greater than is reflected by the currently-assigned disability rating and suggested that the Board should obtain medical records from the Veteran's family doctor, and also should check with family members who are also medical professionals prior to reviewing the Veteran's claim again.  The AMC took no action upon receipt of this letter and no waiver of RO review of this newly-submitted argument from the Veteran's wife has been provided.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Review of the report of the December 2010 VA examination reveals that the Veteran receives private medical care in his community, but that the examiner did not have those records available for review.  Review of the Veteran's claims file reveals that the most recent private medical records contained in the file are dated in 2005.  These records do not appear to have been generated by a family doctor, however.  Thus, no such records are available for review by the Board.  Therefore, we conclude that the duty to assist requires an attempt to obtain outstanding medical records from the Veteran's family doctor.  

As well, the Veteran is invited to solicit statements pertaining to his mental health and functioning from any friends and family members while the appeal is in remand status.  

As it appears the Veteran continues to receive VA medical care for the disability at issue, his VA medical records should be updated for the file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should obtain the names and addresses of all medical care providers who have treated the veteran for psychiatric impairment and mental health concerns throughout the appeal period, from 2004 until the present.  After securing the necessary release(s), the RO should obtain these records for inclusion in the claims file.

2.  The RO should obtain all records of VA medical treatment afforded to the veteran by the Iron Mountain VA Medical Center and affiliated clinics from 2004 until the present for inclusion in the file.

3.  After the development requested above has been completed, the RO should again review the record.  If additional evidentiary development is apparent at this point, such as obtaining further medical evaluation or opinion, such development should be accomplished.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


